DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As described in the interview summary filed 4/21/2021 of the interview with Applicant on 4/15/2021, the election/restriction requirement mailed 2/23/2021 is vacated as the election of species requirement was directed to claims 1-20 which were canceled by Applicant in the preliminary amendment filed 9/19/2019. No election/restriction requirement is required for claims 21-36.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15286714.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS: 
Claim 21:  in line 14, “start a gas turbine” has been changed to – start the gas turbine --.

Reasons for Allowance
Claims 21-36 are allowable. The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not show nor fairly render obvious the combination set forth in the independent claims 21 and 28; in particular:
“an annular housing extending circumferentially around the shaft, wherein the annular housing defines a compartment, and wherein the annular housing is located axially between the high pressure compressor and a low pressure compressor” and “a hydraulic or pneumatic motor positioned in the compartment” wherein the motor rotates the shaft to start the gas turbine.
A pneumatic starter motor coupled to a high pressure shaft in a turbine engine was known prior to the effective filing date of the claimed invention as shown by pertinent prior art Eifert 20160312710 which discloses a pneumatic starter motor 140 coupled via gearing to the HP shaft 118 of a turbine engine 100 (Fig. 1; para. 11) but Eifert discloses the pneumatic starter motor 140 is located in the nose cone 142, or Eifert teaches alternatively that a pneumatic starter system 150 may be mounted in the annular duct 134 coupled to an auxiliary gearbox 152 (shown in phantom in Fig. 1) which drives the HP shaft 118 (para. 14).  Eifert does not disclose or teach that the pneumatic starter motor or system may be located in an annular housing extending circumferentially around the HP shaft and that the annular housing is located axially between the high pressure compressor and a low pressure compressor.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741